Title: From George Washington to Ensign James Lovell, Jr., 30 July 1778
From: Washington, George
To: Lovell, James Jr.


          
            Sir
            [White Plains, 30 July 1778]
          
          The recruits under your command belonging to Colo. Lee’s Regiment, who were either
            Prisoners or Deserters from the Enemy, you will immediately deliver to Colo. Malcom at
            West Point, who will until further orders put them to such employment as he thinks fit.
            Given &c. 30 July 78.
          Copy
          
            G.W.
          
        